Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 18, 2022

                                     No. 04-22-00278-CR

                                Marco Antonio CONTRERAS,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8169
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER

       After an abatement for appointment of new counsel, appellant’s brief was due September
16, 2022. We granted the first motion for extension of time filed by appellant’s newly appointed
counsel, extending the deadline for filing the brief to October 17, 2022. On October 17, 2022,
appellant filed a motion requesting an additional extension of time to file the brief until
November 16, 2022, for a total extension of sixty-one days. After consideration, we GRANT the
motion and ORDER appellant to file his brief by November 16, 2022. Further requests for
extensions of time will be disfavored.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2022.


                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court